IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE


                                                  FILED
PATRICIA DOYLE and                )
JOHN DOYLE,                       )                January 10, 2000
                                  )
                                                  Cecil Crowson, Jr.
    Plaintiffs/Appellees,         )              Appellate Court Clerk
                                  )
VS.                               )    Appeal No.
                                  )    M1999-02115-COA-R9-CV
JOYCE D. COLE and                 )
TOBY R. LEE,                      )    Davidson Circuit
                                  )    No. 98C-3429
    Defendants,                   )
                                  )
METROPOLITAN GOVERNMENT )
OF NASHVILLE AND DAVIDSON )
COUNTY, acting by and through the )
ELECTRIC POWER BOARD as           )
NASHVILLE ELECTRIC                )
SERVICE,                          )
                                  )
    Defendant/Appellant.          )

  APPEALED FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
               AT NASHVILLE, TENNESSEE

            THE HONORABLE CAROL SOLOMAN, JUDGE


FOR THE APPELLEE:                 FOR THE APPELLANT:

AMY E. ADAMS                      C. DEWEY BRANSTETTER, JR.
2908 Poston Avenue                227 Second Avenue, N.
Nashville, Tennessee 37212        Nashville, Tennesseee 37201-1693

                                  EUGENE W. WARD
                                  1214 Church Street
                                  Nashville, Tennessee 37203



                     REVERSED AND DISMISSED



                                  BEN H. CANTRELL, P.J., M.S.
                                OPINION



             This appeal involves the question of whether an action can be

maintained against a governmental entity when it was originally filed in the

general sessions court and later “removed” to the circuit court after the statute of

limitations expired. The Circuit Court of Davidson County overruled the

defendant’s motion for summary judgment. We reverse the circuit court’s

judgment and dismiss the action.



                                         I.



             On October 26, 1998, the plaintiffs, Patricia Doyle and John Doyle,

filed a civil warrant in the General Sessions Court of Davidson County against

the Nashville Electric Service (NES). They claimed that they were injured in an

accident caused by a NES agent on November 6, 1997. NES filed a motion to

dismiss on the ground that exclusive jurisdiction over any action brought against

a governmental entity was in the circuit court. The plaintiffs filed a motion to

“remove” the case to the circuit court. On December 10, 1998 the general

sessions court transferred the case to the circuit court.



             NES filed a motion for summary judgment in the circuit court

asserting that the lawsuit was untimely under Tenn. Code Ann. § 29-20-305(b).

The circuit court overruled the motion for summary judgment but granted NES

an interlocutory appeal under Rule 9, Tenn. R. App. Proc.




                                        -2-
                                        II.



             NES, as a governmental entity, is immune from suit except to the

extent that the immunity has been removed by the legislature. In 1973 the

legislature passed the Governmental Tort Liability Act which partially removed

the immunity for entities like NES, but the Act provided that any claim for

damages “must be brought in strict compliance with the terms of this chapter.”

Tenn. Code Ann. § 29-20 201(c). Austin v. County of Shelby, 640 S.W.2d 852

(Tenn. Ct. App. 1982). Part 3 of the Act requires that all actions be brought in

circuit court, except for those arising in counties having a population of more

than 600,000, and the action must be brought within twelve months after the

cause of action arises. Tenn. Code Ann. § 29-20-305(b)(Supp. 1999).



             The appellees concede that they did not file this action in the circuit

court within twelve months of the accident. They contend, however, that by

filing the action in the general sessions court they tolled the running of the

statute of limitations and that the transfer to the circuit court kept the action

alive. They rely on Flowers v. Dyer County, 830 S.W.2d 51 (Tenn. 1992), where

the Supreme Court allowed an action to continue against a governmental entity

when it was filed initially in the chancery court. The Supreme Court, however,

followed the provisions of a statute, Tenn. Code Ann. § 16-11-102(b), that

mandated the transfer of suits filed in chancery court to the circuit court when the

chancery court does not have subject matter jurisdiction. Although the statute

of limitations was not raised in that case, we assume that the Supreme Court




                                        -3-
would view the filing in chancery under a statute requiring transfer to the circuit

court, to be the same as filing in the circuit court.



              We know of no comparable statutory provisions mandating (or

allowing) a case to be transferred from the general sessions court to the circuit

court. The circuit court does have appellate jurisdiction over cases tried in the

general sessions court, Tenn. Code Ann. § 16-10-112, and the circuit and

chancery courts may remove cases from the general sessions courts by writ of

certiorari. Tenn. Code Ann. § 27-8-104. But we hold that the general sessions

court did not have the authority to transfer one of its cases to the circuit court

prior to the rendition of judgment.1



              In a case involving an unauthorized transfer from the circuit court

to the Tennessee Claims Commission, this court dismissed the action on a statute

of limitations defense. The court said, “since the case was not transferred

pursuant to Tenn. Code Ann. § 9-8-307(i)(1), the filing of the action in the

Circuit Court . . . cannot be relied upon to toll the running of the statute of

limitations.” Locust v. State, 912 S.W.2d 716 at 718 (Tenn. Ct. App. 1995). We

think the same reasoning applies here.



                                           III.



              The appellees argue that NES is estopped from objecting to the

transfer because they did not oppose the motion in the general sessions court.

   1
    See Tenn. Code Ann. § 27-8-105 for the authority of two general sessions judges to
grant an appeal after judgment.

                                           -4-
We disagree. In addition to the general rule that estoppels are not favored in the

law, Aussenberg v. Kramer, 944 S.W.2d 367 (Tenn. Ct. App. 1996), and that an

estoppel against a governmental entity can only be invoked for an affirmative act

inducing the other party to act to his or her detriment, Bledsoe County v.

McReynolds, 703 S.W.2d 123 (Tenn. 1985), there is the problem of using an

estoppel to confer on a court the power that it does not have. Subject matter

jurisdiction cannot be conferred by consent, and neither waiver nor estoppel can

be more effective than the consent of the parties. James v. Kennedy, 129 S.W.2d
215 (Tenn. 1939).



             The judgment of the court below is reversed and the action is

dismissed. Remand the case to the Circuit Court of Davidson County for any

further proceedings that may become necessary. Tax the costs on appeal to the

appellees, Patricia and John Doyle.




                                       _______________________________
                                       BEN H. CANTRELL,
                                       PRESIDING JUDGE, M.S.


CONCUR:




____________________________
WILLIAM C. KOCH, JR., JUDGE



____________________________
WILLIAM B. CAIN, JUDGE


                                       -5-